Exhibit 10.3

 

July 23, 2015

 

JM Global Holding Company

1615 South Congress Avenue

Suite 103

Delray Beach, Florida 33445

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

 

Re:      Initial Public Offering

 

Ladies and Gentlemen:

 

  This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into, or
proposed to be entered into, by and between JM Global Holding Company, a
Delaware corporation (the “Company”),  and Cantor Fitzgerald & Co. (“Cantor
Fitzgerald” or the “Underwriter”), relating to an underwritten initial public
offering (the “Offering”), of 5,000,000 of the Company’s units (the “Units”),
each comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “ Common Stock ”), and one warrant exercisable for one half of one
share of Common Stock (each, a “Warrant”). The Units sold in the Offering will
be registered under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). The Company expects that the Units will be listed for
trading on the Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 15 hereof.

 

  The undersigned signatory hereto hereby agree with the Company as follows:

 

1.                Each Insider agrees that, if the Company seeks stockholder
approval of a proposed initial Business Combination, then in connection with
such proposed initial Business Combination, such person shall vote, as
applicable, all Founder Shares, Placement Shares and any shares acquired by such
person in the Offering or in the secondary public market in favor of such
proposed initial Business Combination.

 

2.                (a)           Each Insider hereby agrees that, if the Company
fails to consummate a Business Combination within 24 months from the
consummation of the Offering, such person shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than ten business days
thereafter, redeem the Offering Shares at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
any amounts representing interest earned on the Trust Account less any interest
released to, or reserved for use by, the Company for working capital purposes,
payment of taxes or dissolution expenses, divided by the number of Offering
Shares then outstanding, which redemption will completely extinguish the
holder’s rights as a stockholder with respect to his, her or its Offering Shares
(including the right to receive further liquidation distributions, if any),
subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors (the “Board”), dissolve and
liquidate, subject in the case of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.

  

       (b)           Each Insider agrees to not propose any amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not consummate a Business Combination within
24 months from the completion of the Offering, unless the Company provides the
holders of Offering Shares with the opportunity to redeem their Offering Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the trust account, including any
amounts representing interest earned on the Trust Account less any interest
released to, or reserved for use by, the Company for working capital purposes or
payment of taxes, divided by the number of then outstanding Offering Shares.

 



 

 

 

       (c)           Each Insider acknowledges and agrees that Founder Shares or
Placement Shares held by him, her or it are not entitled to, and have no right,
interest or claim of any kind in or to, any monies held in the Trust Account or
distributed as a result of any liquidation of the Trust Account.

 

(d)           Each Insider waives, with respect to any Founder Shares or
Placement Shares held by such undersigned party, any redemption rights he, she
or it may have (i) in connection with the consummation of an initial Business
Combination, (ii) if the Company fails to consummate its initial Business
Combination or liquidates within 24 months from the completion of the Offering
or (iii) if the Company seeks an amendment to its amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares as described above.
If any of the Insiders should acquire Offering Shares in or after the Offering,
each Insider hereby waives with respect to such Offering Shares held by such
undersigned party any redemption rights such party may have in connection with
the consummation of a Business Combination; provided, however, that such waiver
does not apply to 2,000,000 of the 3,000,000 Offering Shares which the Sponsor
and parties associated with the Sponsor may purchase in the Offering, and the
Sponsor and parties associated with the Sponsor hereby waive the redemption
rights any such party may have in connection with the consummation of a Business
Combination only with respect to the remaining 1,000,000 Offering Shares they
may purchase in the Offering; provided, further, that the Insiders will be
entitled to redemption rights with respect to such Offering Shares held by them
if the Company fails to consummate a Business Combination or liquidates within
24 months from completion of the Offering.

 

3.                (a)           To the extent that the Underwriter does not
exercise its over-allotment option to purchase an additional 750,000 Units (as
described in the Prospectus), the Initial Holders shall return to the Company
for cancellation, at no cost, an aggregate number of Founder Shares determined
by multiplying 192,188 by a fraction: (i) the numerator of which is 750,000
minus the number of shares of the Common Stock purchased by the Underwriter upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 750,000.  The Initial Holders further agree that, if the Company effects a
stock split, stock dividend, reverse stock split, contribution back to capital
or otherwise in connection with any increase or decrease in the size of the
Offering, to the extent that the Underwriter does not exercise its
over-allotment option in full, the aggregate number of shares that the Initial
Holders will be required to return to the Company as set forth in the
immediately preceding sentence shall be adjusted so that the Founder Shares held
by the Initial Holders and their Permitted Transferees represent 20% of the
Company’s issued and outstanding shares of Common Stock (including, without
limitation, the Placement Shares) immediately following such forfeiture. The
number of Founder Shares to be returned by each Initial Holder, if any, pursuant
to this paragraph 3(a) shall be determined on a pro-rata basis based on the
percentage of outstanding Founder Shares held by each Initial Holder at the time
of such forfeiture.

 

(b)           With respect to Founder Shares owned by the Insiders, such
securities shall not be transferable or salable (i) for one year following the
initial Business Combination or (ii) earlier, if the closing price of the Common
Stock exceeds $12.00 for any 20 trading days within a 30-trading day period at
least 150 days following the consummation of the initial Business Combination,
or earlier, in any case, if, following a Business Combination, the Company
engages in a subsequent transaction (1) resulting in the Company’s shareholders
having the right to exchange their shares for cash or other securities or (2)
involving a consolidation, merger or similar transaction that results in change
in the majority of the Company’s board of directors or management team in which
the Company is the surviving entity (such applicable period being the “Founder
Lock-Up Period”).  During the Founder Lock-Up Period, the Insiders shall not,
except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder (the “Exchange Act”), with respect to the Founder Shares then subject
to the Founder Lock-Up Period, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Founder Shares then subject to the Founder Lock-Up
Period, whether any such transaction is to be settled by delivery of the Common
Stock or such other securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (b)(i) or (b)(ii).

 



2

 

 

(c)           Until 30 days after the consummation of the initial Business
Combination (“Placement Unit Lock-Up Period”), the Sponsor shall not, except as
described in the Prospectus, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act with respect to the Placement
Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Placement Units, Placement Shares, Placement
Warrants, or shares of Common Stock underlying the Placement Warrants, whether
any such transaction is to be settled by delivery of the Common Stock or such
other securities, in cash or otherwise, or (iii) publicly announce any intention
to effect any transaction specified in clause (c)(i) or (c)(ii).

 

(d)           Notwithstanding the provisions contained in paragraphs 3(b) and
3(c) hereof, any Insider may transfer, as applicable, the Founder Shares and/or
Placement Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants: (a) to the Company’s officers, the Company’s
directors, the or the Initial Holders, (b) to an affiliate or immediate family
member of any of the Company’s officers, directors and Initial Holders, (c) to
any member, officer or director of the Sponsor, or any immediate family member,
partner, affiliate or employee of a member of the Sponsor, (d) by gift to any
permitted transferee under any of the immediately preceding subsections (a)
through (c), a trust, the beneficiaries of which are one or more permitted
transferees under any of the immediately preceding subsections (a) through (c),
or a charitable organization, (e) by virtue of laws of descent and distribution
upon death of any of the Company’s officers, directors, Initial Holders, members
of the Sponsor, (f) pursuant to a qualified domestic relations order, (g) by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased, (h) in the event of our liquidation prior to
consummation of the initial Business Combination, (i) by virtue of the laws of
the Republic of the Seychelles, the Sponsor’s memorandum and articles of
association upon dissolution of the Sponsor, (j) subsequent to the initial
Business Combination, upon and in connection with a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property or (k) subsequent to the initial Business
Combination, in the event of a consolidation merger, stock exchange or similar
transaction in which the company is the surviving entity that results in a
change in the majority of the Company’s board of directors or management team
(“each, a “Permitted Transferee”); provided, however, that, in the case of
clauses (a) through (g), these transferees enter into a written agreement with
the Company agreeing to be bound by the transfer restrictions set forth herein.

 

(e)           Further, each Insider agrees that after the Founder Lock-Up Period
or the Placement Unit Lock-Up Period, as applicable, has elapsed, the Founder
Shares and/or Placement Units, Placement Shares, Placement Warrants, or shares
of Common Stock underlying the Placement Warrants owned by such Insider shall
only be transferable or saleable pursuant to a sale registered under the
Securities Act or pursuant to an available exemption from registration under the
Securities Act. The Company and each Insider acknowledges that pursuant to that
certain registration rights agreement to be entered into among the Company and
certain security holders of the Company, parties to the agreement may request
that a registration statement relating to the Founder Shares and/or Placement
Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants be filed by the Company with the Commission
prior to the end of the Founder Lock-Up Period or the Placement Unit Lock-Up
Period, as the case may be;  provided,  however, that such registration
statement does not become effective prior to the end of the Founder Lock-Up
Period or the Placement Unit Lock-Up Period, as applicable.

 

(f)           Subject to the limitations described herein, each Insider shall
retain all of such Insider’s rights as a security holder during, as applicable,
the Founder Lock-Up Period and/or Placement Unit Lock-Up Period including,
without limitation, the right to vote, as the case may be, the Founder Shares
and/or Placement Shares.

 

(g)           During the Founder Lock-Up Period and Placement Unit Lock-Up
Period, all dividends payable in cash with respect to such securities shall be
paid, as applicable, to each security holder, but all dividends payable in
Common Stock or other non-cash property shall become subject to the applicable
lock-up period as described herein and shall only be released from such lock-up
in accordance with the provisions of this paragraph 3.

 



3

 

 

4.                During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, each of the
undersigned shall not (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act with respect to any Units,
Placement Units, shares of Common Stock, Warrants, Placement Shares, Placement
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by an undersigned party, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Units, Placement Units, shares of
Common Stock, Warrants, Placement Shares, Placement Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by the undersigned, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii);
provided, however, that the restrictions of this paragraph 4 shall not apply to
any transfers made pursuant to paragraph 3(d) hereof.

 

5.                (a)           In the event of the liquidation of the Trust
Account without the consummation of a Business Combination, Qi (Jacky) Zhang
(the “Indemnitor”) agrees to indemnify and hold harmless the Company against any
and all loss, liability, claim, damage and expense whatsoever (including, but
not limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) any prospective target business (a “Target”) as
described in the Prospectus; provided,  however, that such indemnification of
the Company by the Indemnitor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below $10.00 (regardless of whether or not the Underwriter exercises any portion
of its overallotment option) per Offering Share and only if such third party or
Target has not executed an agreement waiving claims against any and all rights
to seek access to the Trust Account, regardless of whether such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, indemnification of the Company by the Indemnitor pursuant
to this paragraph 5 shall not apply as to any claims arising from the Company’s
obligation pursuant to the Underwriting Agreement to indemnify the Underwriter.

 

(b)           If the Company is liquidated within 24 months following completion
of the Offering, to the extent that interest income on the balance of the Trust
Account (net of any taxes payable) released to the Company and loans from the
Sponsor (each as described in the Prospectus) are insufficient to fund the costs
and expenses of liquidation, the Indemnitor agrees to pay the balance of the
amount necessary to complete the liquidation of the Company. 

  

6.               Each officer and director of the Company who is signatory to
this Agreement agrees that until the earliest of the Company’s initial Business
Combination, liquidation or the time at which such person ceases to be an
officer or director of the Company, such person shall present to the Company for
its consideration, prior to presentation to any other entity, any suitable
Business Combination opportunities of which such person (or companies or
entities which such person manages or controls) becomes aware, subject to any
current or future fiduciary or contractual obligations of such person that such
person discloses to the Company.

 

7.               Each officer and director signatory hereto represents and
warrants that the biographical information furnished to the Company by him or
her is true and accurate in all material respects and does not omit any material
information with respect to such person’s background.  Each of the answers of
such person to the items in questionnaires furnished to the Company by such
officer and director is true and accurate in all material respects.

 

8.               Each of the undersigned represents and warrants that he, she or
it:

 

(a)           is not subject to or a respondent in any legal action for any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)           has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities, and
the undersigned is not currently a defendant in any such criminal proceeding;
and

 



4

 

 

(c)      has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

9.               Each Insider agrees that he, she or it shall receive no
finder’s fees, consulting fees or compensation of any kind from the Company
prior to, or for any services they render in order to effectuate, the
consummation of the initial Business Combination, other than the following:

 

(a)      repayment of loans made to the Company by the Sponsor prior to
completion of the Offering in connection with organizational expenses and the
preparation, filing and consummation of the Offering;

 

(b)      repayment of the up to $500,000 in incremental loans that the Sponsor
or other Insider may make to the Company to finance transaction costs in
connection with an intended initial Business Combination; provided, that, if the
Company does not consummate a Business Combination, any amounts representing
interest earned on the Trust Account may be used by the Company to repay such
loaned amounts so long as no proceeds of the Offering or Private Placement
placed in the Trust Account shall be used for such repayment;

 

(c)      reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, provided that no
proceeds of the Offering or Private Placement placed in the Trust Account may be
applied to the payment of such expenses prior to the consummation of an initial
Business Combination; and

 

(d) a monthly fee payment in the amount $5,000 for general and administrative
services including office space, utilities and secretarial support, which fee
may be paid in the future to the Company’s affiliates, affiliates of the
Insiders or affiliates of the Sponsor, if such fee is not paid to any third
party.

  

10.             Each of the undersigned acknowledges and understands that the
Underwriter and the Company will rely upon the agreements, representations, and
warranties set forth herein in proceeding with the Offering.

 

11.             Each of the undersigned authorizes any employer, financial
institution, or consumer credit reporting agency to release to the Underwriter
and its legal representatives or agents (including any investigative search firm
retained by the Underwriter) any information they may have about such
undersigned party’s background and finances (“Information”), purely for the
purposes of performing required due diligence examinations in connection with
the Offering (provided that the Underwriter agrees to hold such Information in
confidence). Each of the undersigned agrees that neither the Underwriter nor its
agents shall be violating such undersigned party’s right of privacy by
requesting and obtaining the Information in accordance with this paragraph 11.

 

12.             Until the earlier of (i) the entry into a definitive agreement
by the Company for a Business Combination; (ii) the liquidation of the Company;
or (iii) the termination of such person as an officer or director of the
Company, each officer and director of the Company agrees not to become
affiliated as an officer or director of a blank check company similar to the
Company.

 

13.             Each of the undersigned acknowledges and agrees that the Company
will not consummate any initial Business Combination that involves a company
which is affiliated with such undersigned party unless the Company obtains an
opinion from an independent investment banking firm that is a member of the
Financial Industry Regulatory Authority and reasonably acceptable to Cantor
Fitzgerald that the Business Combination is fair to the Company’s stockholders
from a financial perspective.

 

14.             Each officer and director signatory hereto represents and
warrants that he or she has full right and power, without violating any
agreement to which such person is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the Board, as applicable, and hereby consents to
being named in the Prospectus as an officer and/or as a director of the Company,
as applicable.

 



5

 

 

15.            As used in this Letter Agreement, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 1,504,688 shares of Common
Stock acquired by the Sponsor and the other Initial Holders for an aggregate
purchase price of $25,000 prior to the consummation of the Offering; (iii)
“Initial Holders” shall mean Qi (Jacky) Zhang, Tim Richerson, Peter Nathanial,
Kurt Jetta, Dongliang Qu and the Sponsor; (iii) “ Offering Shares ” shall mean
the shares of Common Stock included in the units sold in the Offering; (iv) “
Placement Shares ” shall mean the shares of Common Stock sold as part of the
Placement Units; (v) “Placement Warrants” shall mean the aggregate of 250,000
Warrants to purchase up to an aggregate of 125,000 shares of the Common Stock
that are included in the Placement Units; (vi) “Placement Units” shall mean the
aggregate of 250,000 Units (or 268,750 Units if the Underwriter’s exercise its
over-allotment option in full) of the Company (each Placement Unit consists of
one Placement Warrant and one Placement Share) sold in the Private Placement to
the Sponsor and Cantor Fitzgerald for an aggregate purchase price of $2,500,000
(or $2,687,500 if the Underwriter’s exercise its over-allotment option in full);
(vii) “Trust Account” shall mean the trust account into which net proceeds of
the Offering and the Private Placement will be deposited; (viii) “Prospectus”
shall mean the prospectus included in the registration statement filed by the
Company in connection with the Offering, as supplemented or amended from time to
time; (ix) “Private Placement” shall mean that certain private placement
transaction occurring simultaneously with the closing of the Offering pursuant
to which the Company has agreed to sell an aggregate of 250,000 Placement Units
to Zhong Hui Holding Limited, a Republic of Seychelles registered company (the
“Sponsor”); (x) “Insiders” shall mean the Sponsor and its members, any holders
of Founder Shares, any person who receives Placement Units or their underlying
securities as a Permitted Transferee or Founder Shares as a Permitted Transferee
and each officer and director of the Company; and (y) references to completion
of the Offering shall exclude any exercise of the Underwriter’s over-allotment
option.

 

16.            This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

17.            No party may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party.  Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
each undersigned party and each of such undersigned party’s, as applicable,
heirs, personal representatives, successors and assigns.

 

18.            This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts entered into within the borders of such state and without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the federal or state
courts in the borough of Manhattan in the City of New York, and irrevocably
submits to such jurisdiction and venue, which jurisdiction and venue shall be
exclusive and (ii) waive any objection to such exclusive jurisdiction and venue
or that such courts represent an inconvenient forum.

 

19.            Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

20.            This Letter Agreement shall terminate in the event that the
Offering is not completed by December 31, 2015.

 

[Signature page follows]

 



6

 

 

  Sincerely,        

JM GLOBAL HOLDING COMPANY

a Delaware corporation

        By: /s/ Tim Richerson   Name: Tim Richerson   Title: Chief Executive
Officer

 

 

ZHONG HUI HOLDING LIMITED

a Republic of Seychelles registered company

        By: /s/ Qi (Jacky) Zhang   Name:     Title:  

  

  /s/ Qi (Jacky) Zhang   Qi (Jacky) Zhang         /s/ Tim Richerson   Tim
Richerson       /s/ Peter Nathanial   Peter Nathanial

 

  /s/ Kurt Jetta   Kurt Jetta       /s/ Dongliang Qu   Dongliang Qu

 

 

[Signature Page to Letter Agreement]

 

 

7





 

 

